Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 15, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00400-CV
                                   _____________

                            KEESHA PERRY, Appellant

                                           V.

                  HOUSTON HOUSING AUTHORITY, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 951539


                      MEMORANDUM OPINION

      This is an appeal from a judgment in a forcible detainer action signed February 16,
2010. On May 2, 2012, the parties filed a joint motion to dismiss its appeal and the
underlying case as moot. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, we order the appeal dismissed. We further order the judgment below
vacated and the case dismissed. See Tex. R. App. P. 43.2(e).

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.